     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )       CRIMINAL ACTION NO.
       v.                             )           2:18cr96-MHT
                                      )               (WO)
MICHAEL JERMAINE THOMPSON             )

                           OPINION AND ORDER

       Defendant Michael Jermaine Thompson is before the

court for sentencing after pleading guilty to carrying

a firearm in relation to a drug-trafficking crime, in

violation     of    18      U.S.C.        § 924(c).          Among     other

provisions     in   the       plea       agreement,     the     government

recommended that the appropriate sentence is five years

of    imprisonment,      to    be    followed    by     three      years    of

supervised release.            Because the government made this

recommendation      pursuant        to    Federal     Rule    of   Criminal

Procedure 11(c)(1)(C), the court, once it accepted the

plea    agreement     at      sentencing,      became    bound        by   the

recommendation.       See Fed. R. Crim. P. 11(c)(1)(C).

       Nevertheless, based on representations made at the

sentencing    hearing         on    October    10,    2018,     the    court
determined          that,    prior     to       completing      sentencing,         it

needed a mental-health and substance-abuse evaluation

of Thompson.           The evaluation is necessary to determine

the     appropriate          conditions          of     supervised          release,

including treatment and other supports that will assist

Thompson       in    re-entering        society         and    avoiding       future

criminal activity and substance abuse.                           The evaluation

will    also     aid      the   court       in       determining    appropriate

treatment and programs to recommend to the Bureau of

Prisons        (BOP)        during     his       term     of     incarceration.

Thompson        requested            that        the     mental-health             and

substance-abuse             evaluation          be     conducted       at     a    BOP

facility.           See     Defendant’s          Response      (doc.    no.       29).

Counsel    for       the     government          has    orally     informed        the

court that it does not object to Thompson being sent to

a BOP facility for evaluation.

       The recommendations resulting from the study should

focus     on     what        treatment          is     recommended          for    any

disorder(s)          Thompson        may        have     in    light        of     his

individual characteristics and history.                            Prior to his


                                            2
arrest for the present offense, he used marijuana on a

daily    basis     for     roughly      a     decade.        He    was     twice

convicted of marijuana possession in 2013.                        When he was

approximately 20 years old, his marijuana use led his

mother    to     send    him   to   a   drug-treatment            facility     in

Florida.       Thompson’s in-court testimony at sentencing

on October 10 suggested that his marijuana use may be

related    to     possible      mental-health            problems.         Also,

according his mother, he has struggled with anxiety and

depression.

      18 U.S.C. § 3552(b) authorizes the court to order

that the mental-health study be done by the BOP upon

the finding of a “compelling reason” or where there are

no    adequate     professional         resources        available       in   the

local community to perform the study.                        In this case,

the      court        seeks     a      comprehensive,         longitudinal

evaluation       of     Thompson’s      mental         health--including        a

substance-abuse          assessment--and          whether     he     has      any

co-occurring          mental    illnesses         in     addition     to      his

substance       abuse.         There        are   no    locally     available


                                        3
resources that could provide such an evaluation in the

jail where Thompson is housed (or in any other local

jail     for    that       matter).             Such       an    extended         and

comprehensive evaluation is simply not feasible given

the    restrictions         on    access        to    prisoners     in     a     jail

environment.

       Thompson      has    no     objection          to   being     evaluated.

Because    he     does      not    oppose        being     transported,           and

committed,      to    a     BOP    facility          for   the   mental-health

evaluation, no due-process concerns are raised.                                   See

United    States       v.       Mosley,        277    F.    Supp.     3d        1294,

1299-1300 (M.D. Ala. 2017) (Thompson, J.).



                                         ***



       Accordingly, for the reasons stated above, it is

ORDERED that:

       (1) Pursuant        to     18   U.S.C.        § 3552(b),     the     United

States    Marshal         for     this    district         shall    immediately

remove    defendant         Michael           Jermaine     Thompson        to     the


                                          4
custody of the warden of an appropriate institution as

may be designated by the Attorney General, where he is

to   be   committed         for    the    purpose         of   being    observed,

examined,       and    treated           by     one       or   more     qualified

psychiatrists or psychologists at the institution.                              The

statutory       time    period           for        the    examination      shall

commence on the day defendant Thompson arrives at the

designated       institution.                 The    examination        shall    be

conducted       in    the    suitable          facility        closest    to    the

court, unless impracticable.

     (2) Pursuant to 18 U.S.C. § 3552(b), the examining

psychiatrist(s)         or        psychologist(s)              shall     evaluate

defendant    Thompson’s           psychological            condition     for    the

purposes of sentencing and shall include their findings

in a report to be presented to this court.

           (a) To assist the court in ordering conditions

of   supervised        release,           the        report     shall     discuss

defendant        Thompson’s              mental-health           history        and

characteristics,            and    shall       particularly       address       (i)

whether    he    suffers          from    a     substance-abuse          disorder


                                          5
and/or    other    mental      disorder(s),      and   if   so,    which

one(s); (ii) if he has a substance-abuse disorder as

well as another mental disorder, how, if at all, the

other mental disorder(s) relate to or interact with his

substance-abuse disorder, including whether the other

mental disorder(s) may be viewed as having caused, led

to, or contributed to his substance-abuse disorder; and

(iii) how his possible substance-abuse disorder and/or

other mental disorder(s) could impact his ability to

refrain from engaging in future criminal activity, and

to meet other conditions of supervision.

          (b)     In    addition,       the   report   shall   provide

recommendations for treatment and supportive services

to   be    provided       to    defendant       Thompson     while    on

supervised        release,       and      for     programs        during

imprisonment.          The report should address his personal

characteristics, history, and circumstances; his mental

health; which treatment modalities, treatment settings,

and supportive or other services are likely to be most

effective in helping defendant Thompson to deal with


                                    6
the    disorders      he     may    have,       to   refrain      from    using

illegal       drugs     or     violating         other      conditions       of

supervised release, and to learn to respond to life

stressors without resorting to substance abuse; what

specific BOP programs are recommended, and why, during

his      five-year           period        of        incarceration,         see

https://www.bop.gov/inmates/custody_and_care/docs/20170

914_BOP_National_Program_Catalog.pdf                     (describing        BOP

programs); and whether, assuming sincere and good faith

efforts on the part of defendant Thompson, relapse is

to be reasonably expected.                  Among other issues, the

study    shall      address    whether      there      is   any   medication

that    can    be     used     in     conjunction        with     any     other

treatment      to     address       his     possible        substance-abuse

disorder and/or other disorder(s).

        (3) Finally, the report shall discuss any other

matters       the     BOP     believes      are       pertinent      to     the

sentencing factors set forth in 18 U.S.C. § 3553(a).

       DONE, this the 15th day of October, 2018.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE

                                       7
